DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. 9,340,190 in view of Henning et al. 4,036,330 or Adachi et al. 7,942,247.
Regarding claim 13 Qian shows a hydro-electromechanical brake (col 1) including a drive member/piston arrangement 32,44 in figures 8 and 10 comprising a 'head' or flange at 64 having a frustoconical engagement surface at 90,92.  Note the hydraulic chamber at 24.  Also note the bearing at 84.
Lacking in Qian is a specific description of providing these surfaces with a coating or lubricant. However as taught by either Henning et al. at 54 or Adachi figure 11 it would have been obvious to have provided these surfaces 90,92 with such a coating simply to reduce the effects of friction and wear.  Further to have substituted a non-friction ‘coating’, such as a Teflon/nylon insert, for the bearing 84 would have been an obvious substitution of equivalent parts, possibly to reduce complexity and costs.
Allowable Subject Matter
Claims 8-12,14-16 are allowed.
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. Applicant’s primary argument with respect to independent claim 13 is that:.
As noted above, independent claim 13 has been amended to currently recite, inter alia, a drive member for “driving a mechanism for moving a piston of a hydro-electromechanical brake,
said drive member comprising a head comprising a bearing face provided with a non-friction coating.”
Qian, Henning and/or Adachi, either alone or in combination, all fail to show and/or disclose each and every feature now recited in independent claim 13. Moreover, the references themselves fail to provide any teaching, motivation, or logical reason as to why one of skill in the art would have combined the cited references to arrive at claim 13.
	The examiner disagrees.  Qian shows nearly every feature of the claimed limitations of claim 13 except the limitation of the bearing face 65 or 90 provided with a ‘non-friction coating’.
	However the secondary references to either Henning at 54 or Adachi at 101, as discussed above, make up for this deficiency.  Further, it is well known in the art that bearing such as that shown at 84 in figure 10 of Qian could be replaced with less expensive alternatives such as Teflon inserts/coatings or grease.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



4/2/21